DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/707,861, filed on 09/25/2017.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/10/2019.  An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Kubota et al., (US 10,330,893 B2) discloses “An optical imaging lens system comprising five lens elements (L1-L5, Figure 1), in order from an object side to an image side (Figure 1; see column 10, lines 58-65):a first lens element (L1, Figure 1), a second lens (L2, Figure 1), a third lens element (L3, Figure 1), a fourth lens element (L4, Figure 1), and a fifth lens element (L5, Figure 1); wherein each of the five lens elements has an object-side surface facing toward the object side and an image-side surface facing toward the image side (see Figure 1), the first lens element has positive refractive power (L1, Figure 1; see column 10, lines 58-65), Kubota et al., fails to teach or suggest the aforementioned combination further comprising “and the image-side surface of the third lens element is concave in a paraxial region thereof; wherein an Abbe number of the second lens element is V2, an Abbe number of the fourth lens element is V4, half of a maximum field of view of the optical imaging lens system is HFOV, an axial distance between the first lens element and the second lens element is T12, an axial distance between the third lens element and the fourth lens element is T34, and the following conditions are satisfied: 0 < (V2+V4)/2 ≤21.47; tan(HFOV)<0.30; and 0.60 < T34/T12<6.0.” 
With respect to claims 2-9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 10, though Kubota et al., (US 10,330,893 B2) discloses “An optical imaging lens system comprising five lens elements (L1-L5, Figure 1), the five lens elements being, in order from an object side to an image side, (Figure 1; see column 10, lines 58-65); a first lens element (L1, Figure 1), a second lens element (L2, Figure 1), a third lens element  (L3, Figure 1), a fourth lens element (L4, Figure 1), and a fifth lens element (L5, Figure 1); the first lens element has positive refractive power (L1, Figure 1; see column 10, lines 58-65);” Kubota et al., fails to teach or suggest the aforementioned combination further comprising “wherein each of the five lens elements has an object-side surface facing toward the object side and an image-side surface facing toward the image side, and the image-side surface of the third lens element is concave in a paraxial region thereof; wherein an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, half of a maximum field of view of the optical imaging lens system is HFOV, and the following conditions are satisfied: 0<(V2+V4)/2≤21.47; tan(HFOV)<0.30; and 10.0<V3≤20.4.”
With respect to claims 11-20, these claims depend on claim 10 and are allowable at least for the reasons stated supra.
With respect to claim 23, though Kubota et al., (US 10,330,893 B2) discloses “An optical imaging lens system comprising five lens elements (L1-L5, Figure 1), the five lens elements being, in order from an object side to an image side, (Figure 1; see column 10, lines 58-65); a first lens element (L1, Figure 1), a second lens element (L2, Figure 1), a third lens element  (L3, Figure 1), a fourth lens element (L4, Figure 1), and a fifth lens element (L5, Figure 1); the first lens element has positive refractive power (L1, Figure 1; see column 10, lines 58-65);” Kubota et al., fails to teach or suggest the aforementioned combination further comprising “the image-side surface of the second lens element is concave in a paraxial region thereof, the object-side surface of the fourth lens element is concave in a paraxial region thereof, and a central thickness of the third lens element is larger than a central thickness of the fourth lens element; wherein an Abbe number of the second lens element is V2, an Abbe number of the fourth lens element is V4, half of a maximum field of view of the optical imaging lens system is HFOV, and the following conditions are satisfied: 0<(V2+V4)/2≤21.47; tan(HFOV)<0.30.”
With respect to claims 22-30, these claims depend on claim 21 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al., (US 2013/0033765 A1) discloses a five lens system with the first lens being positive and the third lens having a concave image-side.
Suzuki et al., (US 201/30258500 A1) discloses a five lens system with the first lens being positive and the third lens having a concave image-side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
February 7, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872